DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2018 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 8, 9, 11, 12, 14, 16-18, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "near" in claim(s) 46 is/are a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes a “near the distal end” is being considered  - - in proximity to the distal end- -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-44 and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eder (WO 2017055002 A1; see translated portion)

With regards to claim 35. (Original) Eder disclose(s):
A system for producing a cold atmospheric plasma CAP (figs 1-2) containing solution, the system comprising: 
a gas source (see 11; [lines 17-18]); 
a plasma generating device (20), the plasma generating device comprising: 
a hollow body (external body or 20) fluidically coupled with the gas source (11) and having a closed proximal end (upper portion of 20) and an open distal end (26), the hollow body receiving a gas from the gas source (11); and 
at least one electrode (portion of 20 and 23 [line 25 in page 7]) in or about the hollow body and ionizing the gas to discharge a cold atmospheric plasma CAP (12 [line 14 in page 7]) from the open distal end (26): and 
a container (see lower container holding 10) having an inner portion for housing a fluid (10), wherein the open distal end (26) of the plasma generating device is in fluid communication with the inner portion of the container (see open portion of 26 in fluid communication with 10).

With regards to claim 36. (Original) Eder disclose(s):
The system of claim 35, wherein the container further comprises an opening located at a bottom portion of the container (see upper portion of enclosure of 10), at least a portion of the plasma generating device protrudes into the container through the opening (see portion of 26 into container of 10), and the opening and the plasma generating device are sealingly engaged (see sealed enclosure of 10).

With regards to claim 37. (Original) Eder disclose(s):
The system of claim 35, wherein the container further comprises an opening at a top portion of the container (see upper portion of enclosure of 10) and the plasma generating device (26) is in fluid communication with the inner portion of the container (container of 10) via the opening (see upper opening in container of 10 being in communication with 26).

With regards to claim 38. (Original) Eder disclose(s):
The system of claim 35, wherein the gas source supplies one or more of nitrogen gas [lines 19-22], helium gas, and argon gas to the plasma generating device.

With regards to claim 39. (Original) Eder disclose(s):
The system of claim 35, wherein the hollow body of the plasma generating device further comprises: 
a main body (upper portion of 20), 
a neck having  (26) a diameter smaller than the main body; and 
a portion inwardly tapering from the main body to the neck (see transition from body of 20 to 26), 
wherein at least a portion of the main body defines the proximal end of the hollow body (upper portion of 20) and the neck defines at least a portion of the open distal end of the hollow body (see open in 26).

With regards to claim 40. (Original) Eder disclose(s):
The system of claim 39, wherein the gas is ionized and the CAP is formed in the inwardly tapering portion(see plasma 12 in 26).

With regards to claim 41. (Original) Eder disclose(s):
The system of claim 39, wherein the at least one electrode extends around an outer surface of the neck (see 26 being part of 24 and being an electrode [lines 21-26 in page 7]).

With regards to claim 42. (Original) Eder disclose(s):
The system of claim 35, further comprising a fluid housed in the container (see fluid 10 [line 11 in page 7]).

With regards to claim 43. (Original) Eder disclose(s):
The system of claim 42, wherein the fluid comprises deionized DI water [line 27 in page 5], a water- based electrolyte solution, a phosphate-buffered saline (PBS) solution, a glucose solution, a cell culture medium, or any combination thereof.

With regards to claim 44. (Currently Amended) Eder disclose(s):
The system of claim 42, wherein the CAP is discharged into the fluid as any one of a bubble, jet or stream [line 15 in page 7].

With regards to claim 46. (Currently Amended) Eder disclose(s):
The system of claim 35, 
wherein the at least one electrode comprises: 
a first electrode extending longitudinally through at least a portion of the hollow body (see 23 extending through portion of 20); 
a second electrode extending around the hollow body near the distal end (see electrode 24 near 26 being near distal end): and 
wherein a high voltage power supply (25) is electrically coupled with the first electrode (23) and the second electrode (24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koops US 20190284449 A1

    PNG
    media_image1.png
    495
    499
    media_image1.png
    Greyscale

Ikawa US 20100209293 A1

    PNG
    media_image2.png
    371
    507
    media_image2.png
    Greyscale

Imai US 20150102255 A1

    PNG
    media_image3.png
    393
    514
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844